Citation Nr: 0027818	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee disability.

2.  Entitlement to an increased evaluation for residuals of 
gallbladder surgery, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had periods of active service from October 1989 
to October 1993 and from October 1994 to October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Louisville.  In an October 1998 rating decision, the RO 
granted service connection for residuals of gallbladder 
surgery and assigned a 10 percent evaluation, effective 
October 3, 1998, the day following the veteran's discharge 
from active service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A current chronic bilateral knee disability is 
attributable to the veteran's active service.  

3.  The residuals of gallbladder surgery are not shown to be 
productive of more than mild symptoms. 


CONCLUSIONS OF LAW

1.  A chronic bilateral knee disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  

2.  The criteria for a disability rating in excess of 
10 percent for the veteran's residuals of gallbladder surgery 
have not been met during any period since the effective date 
of the grant of service connection for that disability.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.31, 4.114, Diagnostic Code 7318 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Chronic Bilateral Knee Disability

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  A disorder may be service 
connected if the evidence of record reveals that the veteran 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990).  A claim that is well grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  For purposes of determining 
whether the claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Arms v. West, 
12 Vet. App. 188, 193 (1999); Robinette v. Brown, 
8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of chronic disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where  the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 
1 Vet. App. 49. 55 (1990).  

VA medical examination of the knees performed in January 1999 
yielded a diagnosis of bilateral anterior knee pain syndrome.  
Thus, the first element of a well-grounded claim is 
satisfied.  

Service medical records contain competent evidence of knee 
problems in service.  In August 1995, the veteran complained 
of right knee pain.  X-ray studies were negative.  He was 
referred for physical therapy where it was determined that he 
had retropatellar pain syndrome (RPPS).  At the time of his 
separation from service, he related in a report of medical 
history that he had chronic pain in his knees.  The veteran's 
separation physical examination was actually a "pre-service 
Discharge VA examination," performed in September 1998 in 
which the diagnoses of retropatellar pain syndrome and 
bilateral patellofemoral syndrome were set forth.  
Accordingly, the second Caluza element for a well-grounded 
claim has been satisfied.  

Finally, while there is no medical statement that establishes 
a nexus between the inservice knee pathology and the post-
service diagnosis, disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  The evidence in this case establishes 
inservice incurrence.  

Under these circumstances, the Board finds that the veteran 
has submitted a well-grounded claim for service connection 
for a chronic bilateral knee disability.  38 U.S.C.A. 
§ 5107(a); Epps, 126 F.3d at 1468.  Furthermore, the evidence 
supports the conclusion that the bilateral knee pathology 
began in service.  Service connection is established.


Increased Rating for Residuals of Gallbladder Surgery.

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule of Rating Disabilities (Schedule) based on 
the average impairment of earning capacity, resulting from 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  In determining 
the disability evaluation to be assigned, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that where, as in this case, the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found.  This is a practice 
known as "staged" ratings.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

A 10 percent evaluation is assigned for gallbladder removal 
with mild symptoms.  The next higher rating of 30 percent is 
assigned when there are severe symptoms.  38 C.F.R. § 4.114, 
Diagnostic Code 7318 (1999).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

In this case, the veteran's concerning the severity of 
residuals of his gallbladder surgery are sufficient to 
conclude that his claim for a rating in excess of 10 percent 
for that disability is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The evidence in this case shows that the veteran underwent 
cholecystectomy in service.  A medical note dated in 
September 1997 indicated an upper gastrointestinal series and 
barium enema study were normal.  

On examination of the abdomen, it was described as slightly 
tender to palpation without rebound or guarding.  There were 
no palpable masses or enlarged organs.  The examination 
diagnoses included history of cholecystitis and biliary 
dyskinesia, status post cholecystectomy; and recurrent 
nausea, vomiting, and diarrhea.  

He was accorded "pre-service Discharge VA examination," in 
September 1998.  At that time, he was not taking any 
medication.  The abdomen was soft and nontender, with 
positive bowel sounds.  His clinical symptoms were described 
as most likely being post cholecystectomy syndrome.  If he 
continued to have loose stools, the examiner suggested he 
take Imodium on an as-needed basis.  Laboratory studies were 
negative for occult blood.  The diagnosis was post 
cholecystectomy syndrome. 

By rating decision dated in October 1998, service connection 
for residuals of gallbladder surgery was granted and a 
10 percent evaluation was assigned under Diagnostic 
Code 7318, from October 3, 1998.  

The veteran was accorded a gastroenterological examination by 
VA in February 1999.  Complaints included vomiting yellow 
bile every morning with dry heaves.  He also referred to 
episodes of severe nausea each morning that would get better 
as the day went on.  He complained of abdominal cramping 
after eating, sometimes cramping without food.  This had been 
going on since the gallbladder operation and laparoscopy 
cholecystectomy in July 1997.  He complained of loose bowel 
movements 4 to 6 times a day since July 1997.  It was noted 
that he got irritated and felt weak and nauseated.  He was on 
no medications.  He denied depression and anxiety.  No fever, 
chills or night sweats were indicated.  No abdominal 
distention was indicated.  There had been a loss of weight.

Examination showed he was fully developed and well nourished 
and in no apparent distress.  The abdomen was soft, with 
positive bowel sounds.  It was nontender and nondistended.  
There was no organomegaly.  Rectal examination revealed brown 
stool, heme-negative.  Laboratory studies were within normal 
limits.  The assessment was status post laparoscopy 
cholecystectomy, rule out partial small bowel obstruction 
secondary to adhesions to rule out bilious diarrhea. 

In April 1999, the veteran was accorded another 
gastroenterology examination by VA.  Examination showed mild 
tenderness in the right upper quadrant of the abdomen, but 
otherwise the examination was benign.  Rectal examination 
noted ordinary, loose stools.  It was noted the veteran had 
nausea, vomiting and diarrhea and the likely differential 
diagnosis was "biliary-related."  It was stated there 
definitely was no liver disease based on normal liver enzymes 
and bilirubin.  The differential diagnoses included sphincter 
dysfunction or post cholecystectomy syndrome.  Laboratory 
studies were within normal limits, and a February 1999 VA 
radiographic report revealed the presence of 2 metal clips 
from the gall bladder surgery, and no other pertinent 
findings.

In a February 2000 addendum to the aforementioned 
examination, the examiner stated the veteran's symptoms were 
present prior to the cholecystectomy, so they were not a 
residual of the surgery.  Hemorrhoids were said to be 
unrelated to the gallbladder surgery.  There was no need for 
endoscopic retrograde cholangiography. 

As the rating schedule only provides evaluations for mild and 
severe symptoms, the Board must conclude that the veteran's 
symptoms attributable to the gallbladder surgery in service 
are more appropriately described as mild than severe.  
Accordingly, the appropriate evaluation under Diagnostic 
Code 7318 is 10 percent.  The criteria for a higher 
evaluation of 30 percent have not been met.  No examiner has 
described symptoms as severe in degree and some of the 
veteran's problems, such as hemorrhoids, are unrelated to the 
gallbladder surgery the veteran had in service.  The 
examination accorded the veteran in April 1999 shows only 
mild tenderness of the upper quadrant.  The examination 
accorded him in February 1999 revealed a nontender and 
nondistended abdomen.  Further, there was no organomegaly at 
that time.  Also, at the time of the September 1998 
gastrointestinal examination, the abdomen was soft and 
nontender with positive bowel sounds.  

The Board does not find the disability picture to be unusual 
or exceptional in nature as to warrant referral of the case 
to the Director or Undersecretary for review for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  In this 
regard, the Board notes that there are no symptomatic 
residuals of the gallbladder removal surgery which have 
required frequent inpatient care or resulted in marked 
interference with employment.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, the benefit of 
the doubt doctrine is not applicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for residuals of gallbladder 
surgery.  


ORDER

Service connection for a chronic bilateral knee disability is 
granted.

An initial rating in excess of 10 percent for residuals of 
gallbladder surgery is denied.  


		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

